DETAILED ACTION
This Office Action is in response to the Application Ser. No. 17/214,014 filed on March 26, 2021. Claims 1-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) based on Indian application Ser. No. 202041017710 filed on April 24, 2020. It is noted, however, that applicant has not filed a certified copy of the 202041017710 application as required by 37 CFR 1.55.

Drawings
The drawings were received on March 26, 2021.  These drawings are accepted.

Information Disclosure Statement
Applicant’s submission of the Information Disclosure Statement dated April 8, 2021, is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending (see attached PTO-1449).

Claim Objections
The claims are objected to because of the following informalities:
regarding Claim 2, the word “comprise” recited in line 2 should be “comprises”;
regarding Claim 17, a period should be added to the end of the claim; and
regarding Claim 20, the word “comprises” recited in line 6 should be “comprising”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takashige et al., Pub. No. US 2007/0110077 A1, hereby “Takashige”, in view of Ballard et al., Pub. No. US 2021/0226846 A1, hereby “Ballard”.

Regarding Claim 1, Takashige discloses “A method for provisioning a computing device (Takashige fig. 15 and paragraphs 1 and 185: a method for automatically configuring a computing device added to a network), comprising:
providing a computing device in a pre-operating system environment (Takashige figs. 1 and 11 and paragraphs 48 and 130-135: managed server 6, which is provided in a pre-operating system environment), the computing device comprising:
a network interface card (NIC) (Takashige figs. 1 and 11 and paragraphs 13, 145 and 219-220: communication mechanism 62 to communicate with network switch 4, e.g., a NIC); and
a customized operating system (OS) package of a first image file of operating system and a second image file... (Takashige figs. 1, 9, 10 and 15 and paragraphs 48, 119, 124, 126, 194, 197 and 223: a package including a disk image for install that comprises an OS to be installed, i.e., a first disk image for OS install, and a disk image for service, i.e., a second disk image, are received and stored by managed server 6);
booting the computing device in the pre-operating system environment using the first image file to install an operating system for attaining a post-operating system environment and configure the NIC to enable network connectivity (Takashige figs. 10-12 and 15 and paragraphs 124, 135-136, 151-152, 193-194 and 298: managed server 6 boots and installs the OS using the disk image for install); and
rebooting the computing device in the post-operating system environment for loading the operating system... using the second image... (Takashige figs. 10-12 and 15 and paragraphs 48, 126, 136, 153-156 and 196-198: managed server 6 reboots itself using the disk image for service to configure the system environment of the managed server 6 to provide the service).”
However, while Takashige discloses a disk image for service, i.e., a second image file of NIC orchestration and rebooting the managed server using the disk image for service to configure the managed server to provide a network service (Takashige figs. 9 and 15 and paragraphs 126, 136, 153-156 194 and 196-198), Takashige does not explicitly disclose “a customized operating system (OS) package of a first image file of operating system and a second image file of NIC orchestration comprising network configuration data, a NIC firmware corresponding to the NIC and a network handling module (emphasis added);” and
“rebooting the computing device in the post-operating system environment for loading the operating system and automatically initiating the network handling module using the second image file for configuring or programming, by the NIC firmware, the NIC with the network configuration data to enable a network processing function on the NIC (emphasis added).”
In the same field of endeavor, Ballard discloses a kickstart image file i.e., a second image file of NIC orchestration, that comprises configuration for a NIC, firmware for the NIC, and instructions for updating the NIC firmware and configuration wherein booting from the kickstart image causes updating of the NIC firmware and configuration (Ballard figs. 1 and 3B and paragraphs 3, 27 and 55-56: smartNIC 108 boots from a kickstart image that causes updating of the NIC firmware, OS, applications, i.e., networking processing functions, and configuration – while not explicitly stated, it is understood that the updating enables one or more network processing functions on the smartNIC).
Takashige to provision a smartNIC using an image comprising instructions for updating the firmware and configuration of the NIC as taught by Ballard because doing so constitutes applying a known technique (provisioning a smartNIC using an image comprising firmware, applications and configuration for the NIC) to known devices and/or methods (a method for automatically configuring a computing device added to a network) ready for improvement to yield predictable and desirable results (offloading processing of network functions from the CPU of the managed server to the NIC). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 4, the combination of Takashige and Ballard discloses all of the limitations of Claim 1.
Additionally, Ballard discloses “updating NIC firmware prior to configuring or programming the NIC (Ballard paragraph 56: kickstart image may update firmware of NIC 108 prior to configuring the NIC).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Takashige to provision a smartNIC using an image comprising instructions for updating the firmware and configuration of the NIC as taught by Ballard for the reasons set forth in the rejection of Claim 1.

Regarding Claim 8, the combination of Takashige and Ballard discloses all of the limitations of Claim 1.
Takashige, as modified by Ballard, discloses “wherein the NIC is a first NIC and the computing device further comprises a second NIC that is different from the first NIC (Takashige paragraph 219-223: managed server 6 comprises a plurality of NICs); and
the NIC firmware is a first NIC firmware corresponding to the first NIC and the second image file further comprises a second NIC firmware corresponding to the second NIC (Takashige paragraphs 223 and 298: as modified by Ballard, the disk image for service comprises firmware for each of the NICs of managed server 6),  
rebooting the computing device comprises automatically initiating the network handling module for:
configuring or programming, by the first NIC firmware, the first NIC with the network configuration data to enable the network processing function on the first NIC (Takashige fig. 25 and paragraph 223 and 297-298: after rebooting, managed server 6 downloads and loads the disk image for service, thereby configuring each of the NICs); and 
configuring or programming, by the second NIC firmware, the second NIC with the network configuration data to enable the network processing function on the second NIC (Takashige fig. 25 and paragraph 223 and 297-298: after rebooting, managed server 6 downloads and loads the disk image for service, thereby configuring each of the NICs).”


Claims 2, 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takashige and Ballard in view of the solution brief published by Mellanox Technologies, titled “Enhancing Networks with SmartNICs”, hereby “Mellanox”.

Regarding Claim 2, the combination of Takashige and Ballard discloses all of the limitations of Claim 1.
However, while Ballard discloses using the kickstart image to update the firmware, OS, applications and configuration of the smartNIC (Ballard figs. 1 and 3B and paragraphs 3, 27 and 55-56), the combination of Takashige and Ballard does not explicitly disclose “wherein the network processing function comprise a processing activity related to security, performance, and customization in a network.”
In the same field of endeavor, Mellanox discloses “wherein the network processing function comprise a processing activity related to security, performance, and customization in a network (Mellanox § "WHAT ARE SMARTNICS?" and "WHY ARE SMARTNICS NEEDED?": the networking functions performed by a smartNIC may include data path acceleration, virtualization and storage and security functions).”
It would have been obvious to one or ordinary skill in the art at the time of the effective filing to modify the method of Takashige, as modified by Ballard, to configure the NIC to perform networking functions including data path acceleration, virtualization and security functions as taught by Mellanox. One of ordinary skill in the art would have been motivated to combine configuring the NIC to perform networking functions including data path acceleration, virtualization and security functions to free (Mellanox § "WHAT ARE SMARTNICS?" and "WHY ARE SMARTNICS NEEDED?").

Regarding Claim 3, the combination of Takashige and Ballard discloses all of the limitations of Claim 1.
However, while Ballard discloses using the kickstart image to update the firmware, OS, applications and configuration of the smartNIC (Ballard figs. 1 and 3B and paragraphs 3, 27 and 55-56), the combination of Takashige and Ballard does not explicitly disclose “wherein the network processing function comprises network monitoring/reporting, encryption/decryption, intrusion detection/prevention, compression, firewall, Quality of Service (QoS) characteristics, access control list (ACL) characteristics, network bonding, application specific security policies, network services including Network Address translation, Virtual LAN (VLAN)/ Virtual Extensible LAN (VXLAN) tunneling services, application specific security policies, routing policies, network partitioning, creating secure tunneling endpoint, affinitizing CPU for network card processing, programming new protocol, network protocol enablement, acceleration capability or combinations thereof.”
In the same field of endeavor, Mellanox discloses “wherein the network processing function comprises network monitoring/reporting, encryption/decryption, intrusion detection/prevention, compression, firewall, Quality of Service (QoS) characteristics, access control list (ACL) characteristics, network bonding, application specific security policies, network services including Network Address translation, Virtual LAN (VLAN)/ Virtual Extensible LAN (VXLAN) tunneling services, application specific security policies, routing policies, network partitioning, creating secure (Mellanox § "WHAT ARE SMARTNICS?" and "WHY ARE SMARTNICS NEEDED?": the networking functions performed by a smartNIC may include data path acceleration, overlay tunneling, load balancing, network monitoring, network virtualization, cryptography, and deep packet inspection).”
It would have been obvious to one or ordinary skill in the art at the time of the effective filing to modify the method of Takashige, as modified by Ballard, to configure the NIC to perform networking functions including data path acceleration, overlay tunneling, load balancing, network monitoring, network virtualization, cryptograph and deep packet inspection as taught by Mellanox. One of ordinary skill in the art would have been motivated to combine configuring the NIC to perform networking functions including data path acceleration, overlay tunneling, load balancing, network monitoring, network virtualization, cryptograph and deep packet inspection to free up the CPU of the managed server to run server applications (Mellanox § "WHAT ARE SMARTNICS?" and "WHY ARE SMARTNICS NEEDED?").

Regarding Claim 11, the combination of Takashige and Ballard discloses all of the limitations of Claim 1.
However, while Ballard discloses using the kickstart image to update the firmware, OS, applications and configuration of the smartNIC (Ballard figs. 1 and 3B and paragraphs 3, 27 and 55-56), the combination of Takashige and Ballard does not explicitly disclose “wherein the customized OS package comprises network configuration data for a plurality of network configurations, and configuring or 
In the same field of endeavor, Mellanox discloses “wherein the customized OS package comprises network configuration data for a plurality of network configurations, and configuring or programming the NIC comprises configuring or programming the NIC with each network configuration to enable a plurality of network processing functions on the NIC (Mellanox § "WHAT ARE SMARTNICS?" and "WHY ARE SMARTNICS NEEDED?": the smartNIC may be configured to provide a plurality of networking functions).”
It would have been obvious to one or ordinary skill in the art at the time of the effective filing to modify the method of Takashige, as modified by Ballard, to configure the NIC to perform a plurality of networking functions as taught by Mellanox. One of ordinary skill in the art would have been motivated to combine configuring the NIC to perform a plurality of networking functions to free up the CPU of the managed server to run server applications (Mellanox § "WHAT ARE SMARTNICS?" and "WHY ARE SMARTNICS NEEDED?").

Claims 5, 9, 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takashige and Ballard in view of Das, Pub. No. US 2004/0123091 A1.

Regarding Claim 5, the combination of Takashige and Ballard discloses all of the limitations of Claim 1.
Ballard discloses using the kickstart image to update the firmware, OS, applications and configuration of the smartNIC (Ballard figs. 1 and 3B and paragraphs 3, 27 and 55-56), the combination of Takashige and Ballard does not explicitly disclose “wherein configuring or programming the first NIC and the second NIC comprises:
determining, by the network handling module, at least one of a first NIC configuration or a first programming scheme defined by the first NIC and at least one of a second NIC configuration or a second programming scheme defined by the second NIC;
reading, by the network handling module, the network configuration data from the second image file;
converting, by the network handling module, the network configuration data to a first device specific information according to the at least one of the first NIC configuration or the first programming scheme and a second device specific information according to the at least one of the second NIC configuration or the second programming scheme; and
instructing, by the network handling module, the first NIC firmware for configuring or programming the first NIC using the first device specific information and the second NIC firmware for configuring or programming the second NIC using the second device specific information.”
In the same field of endeavor, Das discloses a deployment software that determines a deployment routine set, i.e., a programming scheme for a device to be configured and, converts configuration data from a configuration file into device-specific commands, i.e., device-specific information, for the device to be configured using the (Das figs. 4, 5 and 6B and paragraphs 6, 27-30 and 33-34: deployment software 25 determines a deployment routine set for device 12, converts configuration data from configuration file 22 into device-specific commands using the deployment routine set, and provides the device-specific commands to de3vice 12 to configure the device).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Takashige, as modified by Ballard, to convert configuration data from the disk image for service into device-specific commands for configuring the NIC as taught by Das. One of ordinary skill in the art would have been motivated to combine converting configuration data from the disk image for service into device-specific commands for configuring the NIC to avoid the need to maintain a unique image file for each different NIC make and model (Das paragraph 5).

Regarding Claim 9, the combination of Takashige and Ballard discloses all of the limitations of Claim 8.
However, while Ballard discloses using the kickstart image to update the firmware, OS, applications and configuration of the smartNIC (Ballard figs. 1 and 3B and paragraphs 3, 27 and 55-56), the combination of Takashige and Ballard does not explicitly disclose “determining, by the network handling module, at least one of NIC configuration or a programming scheme defined by the NIC;
reading, by the network handling module, the network configuration data from the second image file;

instructing, by the network handling module, to the NIC firmware for configuring or programming the NIC using the device specific information.”
In the same field of endeavor, Das discloses a deployment software that determines a deployment routine set, i.e., a programming scheme for a device to be configured and, converts configuration data from a configuration file into device-specific commands, i.e., device-specific information, for the device to be configured using the deployment routine set, and provides the device-specific commands to the device to configure the device based on the configuration file (Das figs. 4, 5 and 6B and paragraphs 6, 27-30 and 33-34: deployment software 25 determines a deployment routine set for device 12, converts configuration data from configuration file 22 into device-specific commands using the deployment routine set, and provides the device-specific commands to de3vice 12 to configure the device) and wherein the deployment process can be repeated either sequentially or in parallel to configure a plurality of devices (Das figs. 6B-6C and paragraphs 26, 32-35: “If no deployment commands remain, the process returns to block 126, and the next device is configured. If there are no devices remaining for configuration at block 126, the process terminates).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Takashige, as modified by Ballard, to convert configuration data from the disk image for service into device-specific commands for configuring the NIC as taught by Das. One of ordinary skill in the art would have been motivated to combine converting configuration data from the disk image for service into (Das paragraph 5).

Regarding Claim 13, Takashige discloses “A non-transitory machine-readable storage medium encoded with instructions executable by a processor (Takashige fig. 15 and paragraphs 1, 185 and 299: programs stored on a computer-readable storage medium implementing a method for automatically configuring a computing device added to a network) to cause the processor to:
... wherein the computing device in a pre-operating system environment (Takashige figs. 1 and 11 and paragraphs 48 and 130-135: managed server 6, which is provided in a pre-operating system environment) comprises:
a network interface card (NIC) (Takashige figs. 1 and 11 and paragraphs 13, 145 and 219-220: communication mechanism 62 to communicate with network switch 4, e.g., a NIC); and
a customized operating system (OS) package of a first image file of operating system and a second image file... (Takashige figs. 1, 9, 10 and 15 and paragraphs 48, 119, 124, 126, 194, 197 and 223: a package including a disk image for install that comprises an OS to be installed, i.e., a first disk image for OS install, and a disk image for service, i.e., a second disk image, are received and stored by managed server 6)”.
However, while Takashige discloses a disk image for service, i.e., a second image file of NIC orchestration and rebooting the managed server using the disk image for service to configure the managed server to provide a network service (Takashige figs. 9 and 15 and paragraphs 126, 136, 153-156 194 and 196-198), Takashige does not of NIC orchestration comprising network configuration data, a NIC firmware corresponding to the NIC and a network handling module (emphasis added)”.
In the same field of endeavor, Ballard discloses a kickstart image file i.e., a second image file of NIC orchestration, that comprises configuration for a NIC, firmware for the NIC, and instructions for updating the NIC firmware and configuration wherein booting from the kickstart image causes updating of the NIC firmware and configuration (Ballard figs. 1 and 3B and paragraphs 3, 27 and 55-56: smartNIC 108 boots from a kickstart image that causes updating of the NIC firmware, OS, applications, i.e., networking processing functions, and configuration – while not explicitly stated, it is understood that the updating enables one or more network processing functions on the smartNIC).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the program of the computer-readable storage medium of Takashige to provision a smartNIC using an image comprising instructions for updating the firmware and configuration of the NIC as taught by Ballard because doing so constitutes applying a known technique (provisioning a smartNIC using an image comprising firmware, applications and configuration for the NIC) to known devices and/or methods (a method for automatically configuring a computing device added to a network) ready for improvement to yield predictable and desirable results (offloading processing of network functions from the CPU of the managed server to the NIC). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Ballard discloses using the kickstart image to update the firmware, OS, applications and configuration of the smartNIC (Ballard figs. 1 and 3B and paragraphs 3, 27 and 55-56), the combination of Takashige and Ballard does not explicitly disclose “determine at least one of NIC configuration or a programming scheme defined by a NIC implemented in a computing device in a post-operating system environment,” and
“read the network configuration data from the second image file;
convert the network configuration data to device specific information according to the at least one of the NIC configuration or the programming scheme defined by the NIC; and
instruct, by the network handling module, to the NIC firmware for configuring or programming the NIC using the device specific information to enable a network processing function.”
In the same field of endeavor, Das discloses a deployment software that determines a deployment routine set, i.e., a programming scheme for a device to be configured and, converts configuration data from a configuration file into device-specific commands, i.e., device-specific information, for the device to be configured using the deployment routine set, and provides the device-specific commands to the device to configure the device based on the configuration file (Das figs. 4, 5 and 6B and paragraphs 6, 27-30 and 33-34: deployment software 25 determines a deployment routine set for device 12, converts configuration data from configuration file 22 into device-specific commands using the deployment routine set, and provides the device-specific commands to de3vice 12 to configure the device).”
Takashige, as modified by Ballard, to convert configuration data from the disk image for service into device-specific commands for configuring the NIC as taught by Das. One of ordinary skill in the art would have been motivated to combine converting configuration data from the disk image for service into device-specific commands for configuring the NIC to avoid the need to maintain a unique image file for each different NIC make and model (Das paragraph 5).

Regarding Claim 18, the combination of Takashige, Ballard and Das discloses all of the limitations of Claim 13.
Additionally, Takashige, as modified by Ballard, discloses “wherein: the NIC is a first NIC and the computing device further comprises a second NIC that is different from the first NIC (Takashige paragraph 219-223: managed server 6 comprises a plurality of NICs); and
the NIC firmware is a first NIC firmware corresponding to the first NIC and the second image file further comprises a second NIC firmware corresponding to the second NIC (Takashige paragraphs 223 and 298: as modified by Ballard, the disk image for service comprises firmware for each of the NICs of managed server 6)”.
However, while Ballard discloses using the kickstart image to update the firmware, OS, applications and configuration of the smartNIC (Ballard figs. 1 and 3B and paragraphs 3, 27 and 55-56), the combination of Takashige and Ballard does not explicitly disclose “determine at least one of a first NIC configuration or a first 
read the network configuration data from the second image file;
convert the network configuration data to a first device specific information according to the at least one of the first NIC configuration or the first programming scheme and a second device specific information according to the at least one of the second NIC configuration or the second programming scheme; and
instruct the first NIC firmware for configuring or programming the first NIC using the first device specific information and the second NIC firmware for configuring or programming the second NIC using the second device specific information”
In the same field of endeavor, Das discloses a deployment software that determines a deployment routine set, i.e., a programming scheme for a device to be configured and, converts configuration data from a configuration file into device-specific commands, i.e., device-specific information, for the device to be configured using the deployment routine set, and provides the device-specific commands to the device to configure the device based on the configuration file (Das figs. 4, 5 and 6B and paragraphs 6, 27-30 and 33-34: deployment software 25 determines a deployment routine set for device 12, converts configuration data from configuration file 22 into device-specific commands using the deployment routine set, and provides the device-specific commands to de3vice 12 to configure the device) and wherein the deployment process can be repeated either sequentially or in parallel to configure a plurality of devices (Das figs. 6B-6C and paragraphs 26, 32-35: “If no deployment commands remain, the process returns to block 126, and the next device is configured. If there are no devices remaining for configuration at block 126, the process terminates).
Takashige, as modified by Ballard, to convert configuration data from the disk image for service into device-specific commands for configuring the NIC as taught by Das. One of ordinary skill in the art would have been motivated to combine converting configuration data from the disk image for service into device-specific commands for configuring the NIC to avoid the need to maintain a unique image file for each different NIC make and model (Das paragraph 5).

Regarding Claim 20, Takashige discloses “A computing device in a pre-operating system environment (Takashige figs. 1 and 11 and paragraphs 48 and 130-135: managed server 6, which is provided in a pre-operating system environment), the computing device comprising:
a network interface card (NIC) (Takashige figs. 1 and 11 and paragraphs 13, 145 and 219-220: communication mechanism 62 to communicate with network switch 4, e.g., a NIC); and
a customized operating system (OS) package of a first image file of operating system and a second image file... (Takashige figs. 1, 9, 10 and 15 and paragraphs 48, 119, 124, 126, 194, 197 and 223: a package including a disk image for install that comprises an OS to be installed, i.e., a first disk image for OS install, and a disk image for service, i.e., a second disk image, are received and stored by managed server 6);
the computing device is:
booted in the pre-operating system environment using the first image file to install an operating system for attaining a post-operating system environment and (Takashige figs. 10-12 and 15 and paragraphs 124, 135-136, 151-152, 193-194 and 298: managed server 6 boots and installs the OS using the disk image for install); and
rebooted in the post-operating system environment for loading the operating system... (Takashige figs. 10-12 and 15 and paragraphs 48, 126, 136, 153-156 and 196-198: managed server 6 reboots itself using the disk image for service to configure the system environment of the managed server 6 to provide the service).”
However, while Takashige discloses a disk image for service, i.e., a second image file of NIC orchestration and rebooting the managed server using the disk image for service to configure the managed server to provide a network service (Takashige figs. 9 and 15 and paragraphs 126, 136, 153-156 194 and 196-198), Takashige does not explicitly disclose “a customized operating system (OS) package of a first image file of operating system and a second image file of NIC orchestration comprising network configuration data, a NIC firmware corresponding to the NIC and a network handling module (emphasis added);” and
“rebooting the computing device in the post-operating system environment for loading the operating system and automatically initiating the network handling module... (emphasis added).”
In the same field of endeavor, Ballard discloses a kickstart image file i.e., a second image file of NIC orchestration, that comprises configuration for a NIC, firmware for the NIC, and instructions for updating the NIC firmware and configuration wherein booting from the kickstart image causes updating of the NIC firmware and configuration (Ballard figs. 1 and 3B and paragraphs 3, 27 and 55-56: smartNIC 108 boots from a kickstart image that causes updating of the NIC firmware, OS, applications, i.e., networking processing functions, and configuration – while not explicitly stated, it is understood that the updating enables one or more network processing functions on the smartNIC).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the computing device of Takashige to provision a smartNIC using an image comprising instructions for updating the firmware and configuration of the NIC as taught by Ballard because doing so constitutes applying a known technique (provisioning a smartNIC using an image comprising firmware, applications and configuration for the NIC) to known devices and/or methods (a method for automatically configuring a computing device added to a network) ready for improvement to yield predictable and desirable results (offloading processing of network functions from the CPU of the managed server to the NIC). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
However, while Ballard discloses using the kickstart image to update the firmware, OS, applications and configuration of the smartNIC (Ballard figs. 1 and 3B and paragraphs 3, 27 and 55-56), the combination of Takashige and Ballard does not explicitly disclose “determine at least one of NIC configuration or a programming scheme defined by the NIC;
read network configuration data from the second image file;
convert the network configuration data to device specific information according to the at least one of the NIC configuration or the programming scheme defined by the NIC; and

In the same field of endeavor, Das discloses a deployment software that determines a deployment routine set, i.e., a programming scheme for a device to be configured and, converts configuration data from a configuration file into device-specific commands, i.e., device-specific information, for the device to be configured using the deployment routine set, and provides the device-specific commands to the device to configure the device based on the configuration file (Das figs. 4, 5 and 6B and paragraphs 6, 27-30 and 33-34: deployment software 25 determines a deployment routine set for device 12, converts configuration data from configuration file 22 into device-specific commands using the deployment routine set, and provides the device-specific commands to de3vice 12 to configure the device).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the computing device of Takashige, as modified by Ballard, to convert configuration data from the disk image for service into device-specific commands for configuring the NIC as taught by Das. One of ordinary skill in the art would have been motivated to combine converting configuration data from the disk image for service into device-specific commands for configuring the NIC to avoid the need to maintain a unique image file for each different NIC make and model (Das paragraph 5).

Claims 6, 10, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takashige, Ballard and Das in view of Wallach et al.., Pat. No. US 6,202,111 B1, hereby “Wallach”.

Regarding Claim 6, the combination of Takashige, Ballard and Das discloses all of the limitations of Claim 5.
However, while Das discloses using identifying information obtained from the device to identify which deployment routine set to utilize to convert the configuration data into device-specific commands (Das figs. 4 and 6B and paragraphs 6, 27-28 and 33: deployment software 25 determines the deployment routine set for device 12 based on the identifying information obtained from the device), the combination of Takashige, Ballard and Das does not explicitly disclose “wherein determining the at least one of the NIC configuration or the programming scheme defined by the NIC comprises retrieving unique identification, vendor details and metadata of the NIC.”
In the same field of endeavor, Wallach discloses configuring a network adapter using a template that is determined based on information including the adapter ID and vendor ID read from the network adapter (Wallach figs. 6 and 14, column 7, lines 12-17, column 10, lines 59-63 and column 17, lines 29-63: configuration manager 1100 configures adapter 310, which may be a NIC, using a template that is determined based on an adapter ID and vendor ID read from the adapter – while not explicitly stated, it is understood that additional metadata could be read from the NIC and utilized to determine the template).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Takashige, as modified by Ballard and Das, Wallach because doing so constitutes applying a known technique (selection of a configuration template based on an adapter ID and vendor ID read from a NIC) to known devices and/or methods (a method for automatically configuring a computing device added to a network) ready for improvement to yield predictable and desirable results (selection of the correct deployment routine set to configure the NIC). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 10, the combination of Takashige, Ballard and Das discloses all of the limitations of Claim 9.
However, while Das discloses using identifying information obtained from the device to identify which deployment routine set to utilize to convert the configuration data into device-specific commands (Das figs. 4 and 6B and paragraphs 6, 27-28 and 33: deployment software 25 determines the deployment routine set for device 12 based on the identifying information obtained from the device), and further discloses wherein the deployment process can be repeated either sequentially or in parallel to configure a plurality of devices (Das paragraphs 26 and 32-35), the combination of Takashige, Ballard and Das does not explicitly disclose “determining the at least one of the first NIC configuration or the first programming scheme defined by the first NIC comprises retrieving unique identification, vendor details and metadata of the first NIC; and
determining the at least one of the second NIC configuration or the second programming scheme defined by the second NIC comprises retrieving unique identification, vendor details and metadata of the second NIC.”
Wallach discloses configuring a network adapter using a template that is determined based on information including the adapter ID and vendor ID read from the network adapter (Wallach figs. 6 and 14, column 7, lines 12-17, column 10, lines 59-63 and column 17, lines 29-63: configuration manager 1100 configures adapter 310, which may be a NIC, using a template that is determined based on an adapter ID and vendor ID read from the adapter – while not explicitly stated, it is understood that additional metadata could be read from the NIC and utilized to determine the template).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Takashige, as modified by Ballard and Das, to determine the deployment routine set to utilize to configure each NIC based on information including the adapter ID and vendor ID read from the NIC as taught by Wallach because doing so constitutes applying a known technique (selection of a configuration template based on an adapter ID and vendor ID read from a NIC) to known devices and/or methods (a method for automatically configuring a computing device added to a network) ready for improvement to yield predictable and desirable results (selection of the correct deployment routine set to configure the NIC). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Insofar as it recites similar claim elements, Claim 14 is rejected for substantially the same reasons presented above with respect to Claim 6.

Insofar as it recites similar claim elements, Claim 19 is rejected for substantially the same reasons presented above with respect to Claim 10.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takashige, Ballard and Das in view of Cochell et al., Pat. No. US 11,055,106 B1, hereby “Cochell”.

Regarding Claim 7, the combination of Takashige, Ballard and Das discloses all of the limitations of Claim 5.
However, while Das discloses converting configuration data from the configuration file into device-specific commands (Das paragraphs 6, 28 and 30), the combination of Takashige, Ballard and Das does not explicitly disclose “wherein reading the network configuration data comprises validating the network configuration data.”
In the same field of endeavor, Cochell discloses authenticating, i.e., validating, a configuration bitstream before loading the configuration bitstream into a programmable NIC (Cochell figs. 1 and 5; column 5, lines 14-17 and column 15, lines 29-62: a configuration bitstream is loaded into programmable IC 132 of NIC 104 in response to successful authentication of the configuration bitstream).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Takashige, Ballard and Das to authenticate the disk image for service before updating the configuration of the NIC as taught by Cochell. One of ordinary skill in the art would have been motivated to combine authenticating the disk image for service before updating the configuration of the NIC to ensure the disk image for service is correct and unaltered.

Insofar as it recites similar claim elements, Claim 15 is rejected for substantially the same reasons presented above with respect to Claim 7.

	  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takashige and Ballard in view of Lipinski, Pub. No. US 2003/0069947 A1.

Regarding Claim 12, the combination of Takashige and Ballard discloses all of the limitations of Claim 1.
However, while Ballard discloses using the kickstart image to update the firmware, OS, applications and configuration of the smartNIC (Ballard figs. 1 and 3B and paragraphs 3, 27 and 55-56), the combination of Takashige and Ballard does not explicitly disclose “in response of a failure while configuring or programming the NIC with the network configuration data to enable the network processing function, restoring a previously configured or programmed network configuration on the NIC.”
In the same field of endeavor, Lipinski discloses restoring a NIC to a previous configuration if parameters of a new network configuration are incorrect (Lipinski fig. 2 and paragraphs 10, 27 and 35-37: previously used network settings are restored to the NIC if new network settings for a NIC are determined to be incorrect or inoperable).” 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Takashige, as modified by Ballard, to restore a previously used configuration to the NIC if the updated configuration is incorrect or inoperable as taught by Lipinski. One or ordinary skill in the art would have been motivated to combine restoring restore a previously used configuration to the NIC if the (Lipinski paragraph 40).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takashige, Ballard and Das in view of Mellanox.

Regarding Claim 16, the combination of Takashige, Ballard and Das discloses all of the limitations of Claim 13.
However, while Ballard discloses using the kickstart image to update the firmware, OS, applications and configuration of the smartNIC (Ballard figs. 1 and 3B and paragraphs 3, 27 and 55-56), the combination of Takashige, Ballard and Das does not explicitly disclose “wherein the network processing function comprise a processing activity related to security, performance, and customization in a network.”
In the same field of endeavor, Mellanox discloses “wherein the network processing function comprise a processing activity related to security, performance, and customization in a network (Mellanox § "WHAT ARE SMARTNICS?" and "WHY ARE SMARTNICS NEEDED?": the networking functions performed by a smartNIC may include data path acceleration, virtualization and storage and security functions).”
It would have been obvious to one or ordinary skill in the art at the time of the effective filing to modify the program of the computer-readable storage medium of Takashige, as modified by Ballard and Das, to configure the NIC to perform networking functions including data path acceleration, virtualization and security functions as taught by Mellanox for the reasons set forth in the rejection of Claim 2.

Regarding Claim 17, the combination of Takashige, Ballard and Das discloses all of the limitations of Claim 13.
However, while Ballard discloses using the kickstart image to update the firmware, OS, applications and configuration of the smartNIC (Ballard figs. 1 and 3B and paragraphs 3, 27 and 55-56), the combination of Takashige, Ballard and Das does not explicitly disclose “wherein the network processing function comprises network monitoring/reporting, encryption/decryption, intrusion detection/prevention, compression, firewall, Quality of Service (QoS) characteristics, access control list (ACL) characteristics, network bonding, application specific security policies, network services including Network Address translation, Virtual LAN (VLAN)/ Virtual Extensible LAN (VXLAN) tunneling services, application specific security policies, routing policies, network partitioning, creating secure tunneling endpoint, affinitizing CPU for network card processing, programming new protocol, network protocol enablement, acceleration capability or combinations thereof.”
In the same field of endeavor, Mellanox discloses “wherein the network processing function comprises network monitoring/reporting, encryption/decryption, intrusion detection/prevention, compression, firewall, Quality of Service (QoS) characteristics, access control list (ACL) characteristics, network bonding, application specific security policies, network services including Network Address translation, Virtual LAN (VLAN)/ Virtual Extensible LAN (VXLAN) tunneling services, application specific security policies, routing policies, network partitioning, creating secure tunneling endpoint, affinitizing CPU for network card processing, programming new protocol, network protocol enablement, acceleration capability or combinations thereof (Mellanox § "WHAT ARE SMARTNICS?" and "WHY ARE SMARTNICS NEEDED?": the networking functions performed by a smartNIC may include data path acceleration, overlay tunneling, load balancing, network monitoring, network virtualization, cryptography, and deep packet inspection).”
It would have been obvious to one or ordinary skill in the art at the time of the effective filing to modify the program of the computer-readable storage medium of Takashige, as modified by Ballard and Das, to configure the NIC to perform networking functions including data path acceleration, overlay tunneling, load balancing, network monitoring, network virtualization, cryptograph and deep packet inspection as taught by Mellanox for the reasons set forth in the rejection of Claim 3.

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449